Opinion issued December 21, 2021




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-20-00682-CV
                            ———————————
                   JEFFERY TYRONE JENKINS, Appellant
                                         V.
                  MEREDITH JEVON CRISWELL, Appellee


                    On Appeal from the 257th District Court
                             Harris County, Texas
                       Trial Court Case No. 2020-39109


                          MEMORANDUM OPINION

      Appellant, Jefferey Tyrone Jenkins, appeals from the trial court’s order

granting the petition for equitable review filed by appellee, Meredith Jevon Criswell.

We dismiss this appeal for lack of jurisdiction.
      An order granting a petition for equitable bill of review and setting aside the

prior judgment, but which does not dispose of the case on the merits, is interlocutory

and not an appealable order. See Jordan v. Jordan, 907 S.W.2d 471, 472 (Tex.

1995). By order dated October 5, 2021, this Court advised appellant that the appeal

might be subject to dismissal and requested a response. Appellant did not file a

response.

      Because this Court lacks jurisdiction over this appeal, see id., we dismiss the

appeal. Any pending motions are dismissed as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Kelly and Landau.




                                          2